EXHIBIT10.45
 

  [img001.jpg]

 
June 16, 2012

Mr. Michael L. Peterson
mpeterson@pacificenergydevelopment.com


Re:  Offer of Employment as Executive Vice President and Chief Financial Officer


Dear Mr. Peterson:
 
It is our pleasure to extend to you on behalf of Pacific Energy Development
Company Corp. (the “Company”), an offer of full-time employment (forty (40)
hours per week) as the Company’s Executive Vice President and Chief Financial
Officer, commencing as of June 16, 2012, in accordance with the terms and
conditions contained in this letter agreement (the “Agreement”), the adequacy
and sufficiency of which are hereby acknowledged:


1. DUTIES. The Company requires that you be available to perform the duties of
Executive Vice President and Chief Financial Officer customarily related to
these functions as may be determined and assigned by the Chief Executive
Officer.  Subject to the terms of this Agreement, the Company shall have the
right, to the extent the Company from time to time reasonably deems necessary or
appropriate, to change your position, or to expand or reduce your duties and
responsibilities. You will report to the Chief Executive Officer and you agree
to devote as much time as is necessary to discharge and perform completely the
duties described in this Section 1, and perform such other duties as the Chief
Executive Officer may from time to time assign to you.
 
2. TERM. The term of this Agreement shall commence on June 16, 2012, and shall
continue until your employment is terminated by the Company or by you.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Michael Peterson
Page 2 of 6
 
 
3. COMPENSATION. For all services to be rendered by you to the Company in any
capacity hereunder, the Company agrees to pay you the following compensation:
 
a.  
During the term of your employment with the Company you will initially be paid a
base salary of $250,000 per annum for this exempt position (your “Base Salary”),
paid bi-monthly in arrears in accordance with the customary payroll practices of
the Company.  Effective September 1, 2012, your Base Salary shall increase to
$275,000 per annum.

 
b.  
You will be reviewed by the Board of Directors of the Company (the “Board”), not
less than annually, and in connection with such review, will be eligible for a
discretionary cash performance bonus each year of 20% to 40% of your
then-current annual Base Salary. You shall also be considered for additional
grants of restricted stock and options in the Board’s sole discretion. You
acknowledge that the Company is not obligated to award you any cash or equity
bonus in any year.

 
c.  
You will also be entitled to participate in the Company’s 401(k) savings program
which has been adopted by the Company.

 
You agree that if any payment of compensation paid to you by the Company or any
affiliate, whether under this Agreement or otherwise, results in income or wages
to you for federal, state, local or foreign income, employment or other tax
purposes with respect to which the Company or any affiliate has a withholding
obligation, the Company and its affiliates are authorized to withhold from such
payment and any other cash, stock, property or other remuneration then or
thereafter payable to you in any capacity any tax required to be withheld by
reason of such income or wages.

 
4. EMPLOYEE BENEFITS
 
a.  
You shall be eligible to participate in the employee benefit plans, programs and
policies maintained by the Company for similarly situated employees in
accordance with the terms and conditions of such plans, programs, and policies
as in effect from time to time.

 
b.  
In accordance with and subject to the terms of the Company’s expense
reimbursement policy, the Company shall pay or reimburse you for reasonable
expenses actually incurred or paid by you in the performance of your services
hereunder upon the presentation of expense statements or vouchers or such other
appropriate supporting information as the Company may reasonably require of you.

 
c.  
You will be entitled to up to five (5) weeks of paid vacation per annum
(pro-rated for partial years of service) in addition to the normal statutory
holidays, provided, however, that vacation is to be taken at such times and
intervals as may be agreed by the Company having regard to your workload and
needs of the Company.

 
5. CONFIDENTIALITY. You acknowledge that, in order for the intents and purposes
of this Agreement to be accomplished, you will necessarily be obtaining access
to certain confidential information concerning the Company and its affairs,
including, but not limited to business methods, information systems, financial
data and strategic plans which are unique assets of the Company (“Confidential
Information”). In accepting this offer, you covenant not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any Confidential Information.  The obligations set
forth in this paragraph shall survive any termination of this Agreement and your
employment relationship with the Company.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Michael Peterson
Page 3 of 6
 
 
6. CONFLICTS OF INTEREST; COMPLIANCE WITH LAW.  You covenant and agree that you
will not receive and have not received any payments, gifts or promises and you
will not engage in any employment or business enterprises that in any way
conflict with your service and the interests of the Company or its affiliates.
In addition, you agree to comply with the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over you, the Company or any of the Company’s subsidiaries.  Further, you shall
not make any payments, loans, gifts or promises or offers of payments, loans or
gifts, directly or indirectly, to or for the use or benefit of any official or
employee of any government or to any other person if you know, or have reason to
believe, that any part of such payments, loans or gifts, or promise or offer,
would violate the laws or regulations of any country, including, without
limitation, the United States of America, having jurisdiction over you, the
Company or any of the Company’s subsidiaries.  By signing this Agreement, you
acknowledge that you have not made and will not make any payments, loans, gifts,
promises of payments, loans or gifts to or for the use or benefit of any
official or employee of any government or to any other person which would
violate the laws or regulations of any country, including, without limitation,
the United States of America, having jurisdiction over you, the Company or any
of the Company’s subsidiaries.
 
7. AT-WILL EMPLOYMENT.  You should understand that your employment with the
Company may be terminated by you or the Company at any time and for any
reason.  No provision of this Agreement or any other agreement with the Company
shall be construed to create a promise of employment for any specific period of
time.  This Agreement supersedes in its entirety any and all prior agreements
and understandings concerning your employment relationship with the Company,
whether written or oral.
 
8. TERMINATION.
 
a.  
With or without cause, you and the Company may each terminate this Agreement at
any time upon thirty (30) days written notice, and the Company will be obligated
to pay you the compensation and expenses due up to the date of the
termination.  Notwithstanding the forgoing sentence, the Company will pay to you
an amount equal to 100% of your then-current Base Salary (the “Separation
Payment”) if your employment with the Company is terminated by the Company
without “Cause” or by your death  and immediately accelerate by twelve (12)
months the vesting of all outstanding Company restricted stock and options
exercisable for Company capital stock then held by you, with all vested Company
options held by you (including accelerated options) remaining exercisable for a
period of twelve (12) months following your date of Separation from Service (as
defined in Section 409A of the Internal Revenue Code, as amended),  in exchange
for a full and complete release of claims against the Company, its affiliates,
officer and directors in a form reasonably acceptable to the Company (the
“Release”).  For purposes of this provision, “Cause” means your (1) conviction
of, or plea of nolo contendere to, a felony or any other crime involving moral
turpitude; (2) fraud on or misappropriation of any funds or property of the
Company or any of its affiliates, customers or vendors; (3) act of material
dishonesty, willful misconduct, willful violation of any law, rule or
regulation, or breach of fiduciary duty involving personal profit, in each case
made in connection with your responsibilities as an employee, officer or
director of the Company and which has, or could reasonably be deemed to result
in, a Material Adverse Effect upon the Company (a defined below); (4) illegal
use or distribution of drugs; (5) willful material violation of any policy or
code of conduct of the Company; or (6) material breach of any provision of this
Agreement or any other employment, non-disclosure, non-competition,
non-solicitation or other similar agreement executed by you for the benefit of
the Company or any of its affiliates, all as reasonably determined in good faith
by the Board of Directors of the Company.  However, an event that is or would
constitute “Cause” shall cease to be “Cause” if you reverse the action or cures
the default that constitutes “Cause” within 10 days after the Company notifies
you in writing that Cause exists.  No act or failure to act on your part will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that such action or omission was in the best
interests of the Company.  Any act or failure to act that is based on authority
given pursuant to a resolution duly passed by the Board, or the advice of
counsel to the Company, shall be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interests of the Company.  For purposes
of this Agreement, “Material Adverse Effect” means any event, change or effect
that is materially adverse to the condition (financial or otherwise),
properties, assets, liabilities, business, operations or results of operations
of the Company or its subsidiaries, taken as a whole.

 
b.  
Notwithstanding any provision in this Agreement to the contrary, if you have not
delivered to the Company an executed Release on or before the fiftieth (50th)
day after the date of termination of this Agreement, you shall forfeit all of
the payments and benefits described in this Section.

 
 
 

--------------------------------------------------------------------------------

 
Mr. Michael Peterson
Page 4 of 6
 
 
9. AUTHORIZATION TO WORK.  This offer is conditioned upon the following:  (1)
you presenting evidence of your authorization to work in the United States and
your identity sufficient to allow the Company to complete the Form I-9 required
by law; (2) satisfactory completion of a background and reference check; and (3)
passing the required pre-employment drug test, if and as applicable.
 
10. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.
 
11. NOTICE. Any and all notices referred to herein will be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s office address in Danville, California.
 
12. GOVERNING LAW. This Agreement will be interpreted in accordance with, and
the rights of the parties hereto will be determined by, the laws of the State of
California without reference to that state’s conflicts of laws principles.
 
13. ASSIGNMENT. The rights and benefits of the Company under this Agreement will
be transferable, and all the covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against, its successors and
assigns.  Your duties and obligations under this Agreement are personal and
therefore you may not assign any right or duty under this Agreement without the
prior written consent of the Company.
 
14. ARBITRATION AND GOVERNING LAW. ANY UNRESOLVED DISPUTE OR CONTROVERSY BETWEEN
YOU AND THE COMPANY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE PARTIES SHALL EQUALLY
DIVIDE AND PAY THE ADMINISTRATIVE COSTS OF ANY ARBITRATION UNDER THIS AGREEMENT,
INCLUDING THE ARBITRATOR’S FEES. THE ARBITRATOR SHALL NOT HAVE THE AUTHORITY TO
ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF. THE ARBITRATOR SHALL HAVE
THE AUTHORITY TO ORDER REMEDIES WHICH YOU COULD OBTAIN IN A COURT OF COMPETENT
JURISDICTION. A DECISION BY THE ARBITRATOR SHALL BE IN WRITING AND WILL BE FINAL
AND BINDING. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT
HAVING JURISDICTION. THE ARBITRATION PROCEEDING SHALL BE HELD IN SAN FRANCISCO,
CALIFORNIA, UNITED STATES OF AMERICA. NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL BE ENTITLED TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM ANY COURT OF
COMPETENT JURISDICTION, WITHOUT THE NEED TO RESORT TO ARBITRATION IN THE EVENT
THAT YOU VIOLATE SECTION 5 OF THIS AGREEMENT. THIS AGREEMENT SHALL IN ALL
RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF CALIFORNIA.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Michael Peterson
Page 5 of 6
 
 
15. MISCELLANEOUS. If any provision of this Agreement will be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.
 
16. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
17. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.
 
18. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter, including (i) that certain Consulting Agreement, dated
September 1, 2011, entered into between you and the Company, which Consulting
Agreement was terminated effective February 1, 2012, and (ii) that certain prior
Employment Agreement, dated February 1, 2012, entered into by and between you
and the Company, which prior Employment Agreement shall be automatically
terminated upon the effective date of this new Employment Agreement.
 
[Remainder of Page Left Blank Intentionally]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
If you are in agreement with the terms set forth herein, please sign below.
 

 
Yours truly,
         
PACIFIC ENERGY DEVELOPMENT CORP.
           
By:
/s/ Frank C. Ingriselli      
Frank C. Ingriselli
     
President and Chief Executive Officer
 

 
 
Agreed and Accepted June 16, 2012
By:
/s/ Michael L. Peterson      
Michael L. Peterson
 

 
 



--------------------------------------------------------------------------------